Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17€ has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 08 January 2021 has been entered. 

Status of Claims 
3. 	Claims 1-14 and 21-26 are pending; of which claim 1 has been currently amended; claims 21-26 have been added; claims 15-20 have been canceled; and claims 1-14 and 21-26 are under consideration for patentability. 
Response to Arguments
4. 	Applicant’s arguments dated 23 February 2021, in reference to the amended claims, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been made within the updated text below. 

Claim Objections
5. 	Claims 21 and 23 are objected to because of the following informalities.  
	Claims 21 and 23 contain minor typographical and grammatical errors. 
Claim 21, line 9: the recited limitation “an outer conductor disclosed flush” should be changed to “an outer conductor disposed flush”.
Claim 23, line 2: the recited limitation “on the elastomer” is missing a period mark at the end. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1, 9-11, and 21 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Andersen (WO 2017/054875 A1, with citations made to the corresponding US-PGPUB 2018/0206788 A1).
Regarding claim 1, Andersen teaches a hearing device for electrically coupling to skin of a user (ear plug 1 [abstract, FIG. 1]), the device comprising:

a transmitting acoustic transducer configured to transmit sound toward an ear drum of the user, the transmitting acoustic transducer disposed at least partially in the body (receiver 43 [0067, FIG. 12]); and 
an electrode disposed at least partially in the body and configured to contact skin of the user's ear (electrode 3 which comprises a skin contacting part 4 on the external side of the housing wall 2 and a supporting member 5 on the inner side of the housing wall 2 [0036, 0043, FIG. 1, FIG. 6-7]), the electrode comprising: 
an outer conductor disposed at least partially in the housing and forming at least part of the outer surface (the outer conductor is the skin contact part 4 of the electrode 3 which is formed on the external side of the housing wall 2 [FIG. 1, FIG. 11, 0036]. The outer conductor 4 is also partially disposed within the housing, as the outer conductor 4 comprises a connector part 61 which is inserted or pushed into the connecting part 62 of the housing [0063, FIG. 9-10]); and 
an inner conductor electrically coupled to the outer conductor (the inner conductor is the supporting member 5 which is electrically connected to skin contacting part 4 through the connector 6 [0036, FIG. 1]), and disposed subflush to the outer surface (see supporting member 5 of the electrode 3 [FIG. 1]); 
and a conductive wire electrically coupled to the inner conductor (wire 8 is coupled with the supporting member 5 [0036, 0043, FIG. 1]).
Regarding claim 9, Andersen teaches a plurality of electrodes including the electrode ([0036]). 

Regarding claim 11, Andersen teaches wherein the outer conductor is removably coupled to the inner conductor (the skin contacting part 4 is coupled to the supporting part 5 through the use of a connector 6 [0036, FIG. 1]. Figures 9 and 10 also demonstrate how the skin contacting part 4 and the supporting part 5 are removably connected through the use of the connector [0056]). 
Regarding claim 21, Andersen teaches a hearing device for electrically coupling to skin of a user (ear plug 1 [abstract, FIG. 1]), the device comprising:
 a body comprising a housing forming at least part of an outer surface (ear plug 1 includes a housing having an outer wall 2 [abstract, FIG. 1]); 
a transmitting acoustic transducer configured to transmit sound toward an ear drum of the user, the transmitting acoustic transducer disposed at least partially in the body (receiver 43 [0067, FIG. 12]); and 
a plurality of electrodes disposed at least partially in the body and configured to contact skin of the user's ear (electrodes 3 which comprises a skin contacting part 4 on the external side of the housing wall 2 and a supporting member 5 on the inner side of the housing wall 2 [0036, 0043, FIG. 1, FIG. 6-7]), each of the electrodes comprising: 
an outer conductor disposed flush or superflush to the housing of the body and forming at least part of the outer surface (the outer conductor is the skin contact part 4 of the electrode 3 which is formed on the external side of the housing wall 2 [FIG. 1, FIG. 11, 0036]); and 
 
and a conductive wire electrically coupled to the inner conductor (wire 8 is coupled with the supporting member 5 ([0036, 0043, FIG. 1]).

Claim Rejections - 35 USC § 103
8. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9. 	Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Loeb et al. (US Patent No. 5,571,148). 
	Regarding claims 2 and 22, Andersen teaches the hearing device of claims 1 and 21. Andersen does not explicitly teach wherein the outer conductor comprises an elastomer. 
The prior art by Loeb is analogous to Andersen, as they both teach implantable hearing devices comprising electrodes ([abstract]). 
Loeb teaches wherein the outer conductor comprises an elastomer (as mentioned above in claim 1 and 21, the outer conductor is defined by Applicant as the conductive material on the electrode. Loeb teaches an elastomer for the conductive material on the electrode [column 4 lines 39-42]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Andersen’s outer conductor . 

10. 	Claims 3-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Loeb et al., further in view of Hirota et al. (US 2008/0177353 A1).
Regarding claim 3, Andersen in view of Loeb suggests the hearing device of claim 2. Andersen and Loeb do not explicitly teach wherein a powdered conductive material is embedded in the elastomer to provide electrical conductive through the outer conductor. 
The prior art by Hirota is analogous to Andersen, as they both teach hearing devices comprising electrodes ([abstract]). 
Hirota teaches wherein a powdered conductive material is embedded in the elastomer to provide electrical conductive through the outer conductor (Applicant defines the powdered conductive material as “fine grains of material” within the nanometer range [0045]. Hirota teaches a powdered conductive material having a fine grain size of 1 nanometer and the material is used to provide electrical conductivity [0090]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the elastomer suggested by Andersen in view of Loeb with the powdered conductive material, as taught by Hirota. The benefit of this modification will provide an enhancement to the electrical conductivity of the electrode. 

Regarding claim 5, Hirota teaches wherein a conductive material is embedded in the elastomer to provide electrical conductivity through the outer conductor (Hirota teaches a powdered conductive material having a fine grain size of 1 nanometer and the material is used to provide electrical conductivity [0090]). 
Hirota does not explicitly teach the conductive material being chopped. Applicant defines a chopped conductive material to fall within the range of 0.1 to 1000 micrometers ([0045]). Applicant does not address the criticality of this specific size range. The Federal Circuit held that, where the only different between the prior art and the claims was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The suggested size by the Examiner for the chopped conductive material is 1 micrometer (MPEP 2144.04 IV. Change in Size). 
Regarding claim 6, Hirota teaches wherein the chopped conductive material comprises titanium (titanium conductive material [0090]). 
Regarding claim 7, Hirota teaches wherein the outer conductor comprises a printed conductive material disposed on the elastomer (printed conductive materials [0089]). 
Regarding claim 23, Andersen in view of Loeb suggests the hearing device of claim 22. Andersen and Loeb do not explicitly teach wherein the outer conductor comprises a printed conductive material disposed on the elastomer. 

Hirota teaches wherein the outer conductor comprises a printed conductive material disposed on the elastomer (printed conductive materials [0089]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the elastomer suggested by Andersen in view of Loeb with printed conductive materials, as taught by Hirota. The benefit of this modification will enhance the conductivity of the electrode. 

11. 	Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Loeb et al., further in view of De Finis et al. (US 2012/0155684 A1).
Regarding claims 8 and 24, Andersen in view of Loeb suggests the hearing device of claims 2 and 22, wherein the elastomer is integrally formed with the housing (see modification above in claims 1-2 and 21-22, the elastomer is formed on the outer conductor of the electrode which is already attached to the outer surface of the housing). 
Andersen and Loeb do not explicitly teach wherein the elastomer is integrally formed with an insulating portion of the housing. 
The prior art by De Finis is analogous to Andersen, as they both teach hearing aid devices ([abstract]). 
De Finis teaches wherein the elastomer is integrally formed with an insulation portion of the housing (the walls of the housing 22 are formed of the insulating material 26/31 [0059, 0075, FIG. 2A-2B]). 
. 

12. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Stewart (US 2017/0340232 A1) and Hirota et al.
Regarding claim 12, Andersen teaches the hearing device of claim 1. Andersen does not explicitly teach wherein the outer conductor comprises a pellet including powdered conductive material. 
The prior art by Stewart is analogous to Andersen, as they both teach electrode configurations to be adhered to the skin ([abstract]). 
Stewart teaches wherein the outer conductor comprises a pellet (conductive hydrogel pellet on the outer conductor or conductive material of the electrode [0009, 0030]). 
Hirota teaches powdered conductive material (as mentioned above in claim 3, Applicant defines the powdered conductive material as “fine grains of material” within the nanometer range [0045]. Hirota teaches powdered conductive material having a fine grain size of 1 nanometer and the material is used to provide electrical conductivity [0090]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Andersen’s outer conductor . 

13. 	Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Thenuwara et al. (US Patent No. 8,880,193).
Regarding claims 13 and 25, Andersen teaches the hearing device of claims 1 and 21. Andersen does not explicitly teach wherein the outer conductor comprises a microtextured or micropatterned outer surface. 
The prior art by Thenuwara is analogous to Andersen, as they both teach implantable hearing devices comprising electrodes ([abstract]). 
Thenuwara teaches wherein the outer conductor comprises a microtextured outer surface ([column 3 lines 9-11, FIG. 13A]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to Andersen’s outer conductor with a microtextured outer surface, as taught by Thenuwara. The benefit of this modification will provide a reduced surface area of the flexible body that contacts the walls of the scala tympani. 

14. 	Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Offutt (US Patent No. 5,712,917).

Andersen does not explicitly teach the conductive gel to be an electrolytic liquid and the electrolytic liquid to be held within the cavity. 
The prior art by Offutt is analogous to Andersen, as they both teach auditory devices ([abstract]). 
Offutt teaches an electrolytic liquid that is held within the defined cavity of the electrode (electrolytic liquid is held within the electrode 32 for making electrical contact with the skin 36 [column 3 lines 4-7]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the cavity of the electrode suggested by Andersen with an electrolytic liquid, as taught by Offutt. The benefit of this modification will enhance the electrode’s electrical contact while adhered to the skin of the user. 
Regarding claim 26, Andersen teaches the hearing device of claim 21, wherein the electrode comprises a conductive gel, the outer conductor and the inner conductor arranged to define a cavity to hold the conductive gel (the conductive gel is held within the electrode configuration for improving the electrical communication with the user’s skin ([0019]). 
Andersen does not explicitly teach the conductive gel to be an electrolytic liquid. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the cavity of the electrode suggested by Andersen with an electrolytic liquid, as taught by Offutt. The benefit of this modification will enhance the electrode’s electrical contact while adhered to the skin of the user. 

Statement on Communication via Internet
15. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792